DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-33 and 36-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have not been rejected over the body of prior art (Manderfeld US20120172901; Trinidad US7972351; Grayzel US2002010489) because the amendments to claims 21, 28 and 33 have been amended to overcome the previous rejection and the prior art does not teach or suggest the amended limitations in combination with the previously presented limitations, since there is no teaching, motivation or suggestion to produce the claimed invention. Claim 21 further defines that the overlay proximal end is between the balloon proximal end and the strop proximal end and gradually increases in slope distally from the overlay proximal end having a lesser height from the outer surface of the balloon to a greater height to cover the strip proximal end of the plurality of strips, since the proximal overlay material of Manderfeld is only shown in cross section extending over the lateral edges of the wedge dissector. Claim 28 further defines the wedge dissector lateral surfaces and that the lateral surfaces and the strip lateral surfaces match along an edge, wherein the wedge dissectors lie between two pleats and each strip lies down against the outer surface of the expandable balloon, which is not shown in Trinidad. Claim 33 is amended to recite that the length of the strip is at least 85% of the overall working balloon length, and wherein the strip-facing base length is between 1mm and 5mm, wherein .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ANH T DANG/Primary Examiner, Art Unit 3771